DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12 April 2022 has been entered. Claims 1 and 4 have been amended. No claims have been cancelled. Claim 12 has been added. Claims 1-12 are still pending in this application, with claims 1 and 4 being independent. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…the welding leg protrudes from a portion excluding both upper and lower end portions of the adjacent side end portion…and wherein the upper end portion comprises an inclined portion and the lower end portion comprises an inclined portion, respectively…,” as recited in claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 4, the limitation recites: “…the welding leg protrudes from a portion excluding both upper and lower end portions of the adjacent side end portion…and wherein the upper end portion comprises an inclined portion and the lower end portion comprises an inclined portion, respectively…,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, there is no single embodiment provided in the written description that provides for both “the welding leg protrudes from a portion excluding both upper and lower end portions of the adjacent side end portion” and “the upper end portion comprises an inclined portion and the lower end portion comprises an inclined portion, respectively.” The claimed features appear to be described in two separate embodiments, one in which “the welding leg protrudes from a portion excluding both upper and lower end portions of the adjacent side end portion,” as shown in Figs. 9-13 and as described in the corresponding description for Figs. 9-13 in the instant disclosure, and another in which “the upper end portion comprises an inclined portion and the lower end portion comprises an inclined portion, respectively,” as shown in Figs. 1-8 and as described in the corresponding description for Figs. 1-8 in the instant disclosure. Clarification from the Applicant is requested and appropriate correction is required. 
Claims 5-6 are rejected as being dependent upon rejected claim 4.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferigo et al. (US 2016/0348866 A1, herein referred to as: Ferigo), in view of Motomura et al. (EP 2960574 A1, herein referred to as: Motomura).
Regarding claim 1, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided below for clarity) a vehicle lamp (4), comprising: a lamp housing (8) having an inner space (12) and an annular frame (the annular opening in 8 to the inner space of 12, as shown in Fig. 4a) where a welding surface is formed (a surface along the perimeter opening of 12, which couples to and is welded to a perimeter of 24, via 88, as shown in Figs. 1-3 and 6), and a cover (24) configured to cover the inner space (as shown in Figs. 1-2) and be joined to the lamp housing (8) by laser welding (by laser welding via 88, as shown in Figs. 1-3 and 6), wherein the cover (24) includes a design surface portion (the portion of 24 having the outer surface labeled “A” in annotated Fig. 1 provided below) that has an outer surface (“A” forms an outer surface of 24) facing an outside of a vehicle (surface “A” forms an outer surface of the lamp, and thus faces an outside of a vehicle to which said lamp is installed) and is partially welded to the welding surface (“A” is partly welded to the welding surface via element 40 of welding leg “B” and/or element 40 extending along the perimeter of 24, as described in paragraph [0064] and as shown in annotated Fig. 1 provided below), an inner surface facing the inner space (said cover 24 comprises an inner surface opposite the outer surface of “A,” which faces the inner space), and a welding leg (“B” in annotated Fig. 1 provided below, indicated by the bolded outline of said welding leg shown in Fig. 1) that protrudes from the inner surface adjacent a portion of an outer peripheral portion in the design surface portion (B protrudes from an edge of said inner surface of “A,” at an inside or side portion of an outer peripheral end portion C of said design surface, as shown in Figs. 1-2 and annotated Fig. 1 provided below) and is welded to the welding surface (at portion 40 of said welding leg B, via 88, as shown in Figs. 1-3 and 6), an adjacent side end portion (C), the adjacent side end portion (C) being positioned between an upper end portion (D, as shown in annotated Fig. 1 provided below) of the cover (24) and a lower end portion (E, as shown in annotated Fig. 1 provided below) of the cover (24) opposite the upper end portion (as shown in Fig. 1, and annotated Fig. 1 provided below) the welding leg (B) includes a facing surface (the outer surface of said welding leg B forms a facing surface portion) that protrudes from the adjacent side end portion (the welding leg B, and thus the facing surface portion thereof, protrudes from the adjacent side end portion C), an upper side portion (an upper side formed by the upper edge of D welded to 8 and adjacent a top most portion of 12, labeled “F” in annotated Fig. 1 provided below) that is continuous with the upper end portion (D) of the cover (as shown in Fig. 1 and annotated Fig. 1 provided below), and a lower side portion (a lower side portion formed by the lower edge of E welded to 8 and adjacent a lower most portion of 12, labeled “G” in annotated Fig. 1 provided below) that is continuous with the lower end portion (E) of the cover (as shown in Fig. 1 and annotated Fig. 1 provided below), the facing surface (the outer surface of welding leg B) of the welding leg (B) is provided at a position extending from the upper end portion (D) to the lower end portion (E) of the cover (24) along the adjacent side end portion (C; as shown in Fig. 1 and in annotated Fig. 1 provided below), and the upper side portion (F) and the lower side portion (G) extend along an upper edge (an upper edge of the upper end portion D) and a lower edge (a lower edge of the lower end portion E) of the cover (24; as shown in Fig. 1 and annotated Fig. 1), respectively, in a direction opposite to the facing surface (each of said portions have a width extending in a direction opposite to the facing surface, and thus respectively extend in a direction opposite to the facing surface, at least, for the extent of the width of each of said upper side portion F and lower side portion G. Additionally, or alternatively, portion 40 of said welding leg extends perimetrically around the entire cover, thus, 40 also extends in a direction opposite to said facing surface), and wherein the upper end portion (D) of the cover (24) comprises an inclined portion (an inclined portion positioned at a portion of D disposed closer to E, as shown in Fig. 1 and in annotated Fig. 1 provided below) and a planar portion (the portion of D positioned closer to F, as shown in Fig. 1 and annotated Fig. 1 provided below), and the lower end portion (E) of the cover (24) comprises an inclined portion (the inclined portion of E positioned closer to D, as shown in Fig. 1 and annotated Fig. 1 provided below) and a planar portion (the portion of E positioned closer to G, as shown in Fig. 1 and in annotated Fig. 1 provided below), respectively and wherein the planar portion of the upper end portion is extended along an upper corner of the cover so as to form an L-shape (as described in paragraph [0064], at least portion 40 of said welding leg extends perimetrically around the cover, thereby forming an L-shape when rounding the corner at the upper end portion of said cover, and forming a continuation of said planar portion which is welded to said welding surface, as shown in Figs. 1-3 and 6), and the planar portion of the lower end portion is extended along a lower corner of the cover so as to form another L-shape (as described in paragraph [0064], at least portion 40 of said welding leg extends perimetrically around the cover, thus forming an L-shape when rounding the corner at the lower end portion of said cover, thereby forming a continuation of said planar portion which is welded to said welding surface, as shown in Figs. 1-3 and 6).

Annotated Fig. 1: Fig. 1 of Ferigo, incorporating annotations for clarity of element to element mapping.

    PNG
    media_image1.png
    838
    1221
    media_image1.png
    Greyscale

Ferigo does not explicitly teach that said vehicle lamp is to be disposed adjacent to another vehicle lamp, said end portion of the outer peripheral portion in the design surface portion is on a side of the another vehicle lamp and is provided as the adjacent side end portion, said facing surface portion faces the another vehicle lamp.
Motomura teaches or suggests (Figs. 1-4) a vehicle lamp (20A or 20B) is to be disposed adjacent to another vehicle lamp (another of 20A or 20B, respectively), said end portion of the outer peripheral portion in the design surface portion (36A or 36B) is on a side of the another vehicle lamp and is provided as the adjacent side end portion (as shown in Figs. 1-4), said facing surface portion faces the another vehicle lamp (as shown in Figs. 1-4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ferigo and incorporated the teachings of said vehicle lamp is to be disposed adjacent to another vehicle lamp, said end portion of the outer peripheral portion in the design surface portion is on a side of the another vehicle lamp and is provided as the adjacent side end portion, said facing surface portion faces the another vehicle lamp (i.e. by providing an additional and opposite lamp to form the another lamp for an opposing side of a vehicle), such as taught or suggested by Motomura, in order to increase, or otherwise improve, the utility of the device (i.e. by providing an embodiment with passenger and driver head lamps or tail lamps to be used in vehicles requiring two head lamps or tail lamps).
Regarding claim 2, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) the an upper side portion (F) includes an upper side surface (the surface portion of F coupled to 12) that is continuous with the facing surface (as shown in Fig. 1 and annotated Fig. 1, continuous from an edge of said facing surface) and is perpendicular to the facing surface (as shown in Fig. 1 and annotated Fig. 1, the surface portion of F coupled to 12 is perpendicular to the outer surface of said welding leg B which forms the facing surface), and the lower side portion (G) includes a lower side surface (the surface G coupled to 12, as shown in Fig. 1 and annotated Fig. 1) that is continuous with the facing surface (as shown in Fig. 1 and annotated Fig. 1, continuous from an edge of said facing surface) and is perpendicular to the facing surface (as shown in Fig. 1 and annotated Fig. 1, the surface portion of G coupled to 12 is perpendicular to the outer surface of said welding leg B which forms the facing surface).
Regarding claim 3, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) a width of the welding leg (i.e. a width of 32 of said welding leg B, as shown in Fig. 6) is smaller than a width of a portion of the welding surface (the surface of 8 which abuts 32) to which the welding leg is welded (as shown in Fig. 6), and a width of a portion of the welding surface (8) to which the design surface portion is welded (via 40, which extends perimetrally in a continuous manner, along the entire abutment edge 36 of the lenticular body 24, on the inner face 48 of said abutment edge 36) is larger than the width of the welding leg (8 is larger than a width of 32 which abuts 8, as shown in Fig. 6).  
Regarding claim 4, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 2 provided below for clarity) a vehicle lamp (4), comprising: a lamp housing (8) having an inner space (12) surrounded by a peripheral wall (the body of 8 surrounding 12, as shown in Fig. 4a) and an annular frame (the lip forming the opening around 12 upon which 24 is disposed) projected outward from the peripheral wall (as shown in Fig. 4a), where a welding surface is formed (a surface along the perimeter opening of 12, which couples and is welded to a perimeter of 24, via 88, as shown in Figs. 1-4a and 6), and a cover (24) configured to cover the inner space (as shown in Figs. 1-2) and be joined to the lamp housing (8) by laser welding (by laser welding via 88, as shown in Figs. 1-3 and 6), wherein the cover (24) includes a design surface portion (the portion of 24 having the outer surface labeled “A” in annotated Fig. 2 provided below) that has an outer surface (“A” forms an outer surface of 24) facing an outside of a vehicle (surface “A” forms an outer surface of the lamp, and thus faces an outside of a vehicle to which said lamp is installed) and is partially welded to the welding surface (“A” is partly welded to the welding surface via element 40 of welding leg B and/or element 40 extending along the perimeter of 24, as described in paragraph [0064]), an inner surface facing the inner space (the inner surface of “A” opposite to said outer surface, which faces the inner space), and a welding leg (B, indicated by the bolded outline of said welding leg B shown in annotated Fig. 2 provided below) that protrudes from the inner surface adjacent a portion of an outer peripheral portion in the design surface portion (B protrudes from the inner surface, on an inside or side portion of an outer peripheral end portion C of said design surface, as shown in Figs. 1-2 and annotated Fig. 2 provided below) and is welded to the welding surface (at portion 40 of said welding leg B, via 88, as shown in Figs. 1-3 and 6), an adjacent side end portion (C), the welding leg (B) protrudes from a portion excluding both upper (D) and lower end (E) portions of the adjacent side end portion (as shown in annotated Fig. 2 provided below, the welding leg B extends from end distances spaced from the selected upper D and lower E end portions), both the upper (D) and lower end (E) portions of the adjacent side end portion (C) are provided as adjacent side joining portions that are welded to the welding surface (both edges that run along the upper D and lower E end portions have a welding interface at portion 40, as shown in Fig. 6 and as described in paragraph [0064], and thus are provided as adjacent side joining portions that are welded to the welding surface 32 of lamp housing 8), a portion of the welding surface adjacent to the adjacent side joining portions is provided as welding end portions (the portion of 32 of 8 adjacent to said adjacent side joining portions corresponding to edges along upper D and lower E portions of said adjacent side end portion welds to corresponding portions 40 of said adjacent side joining portion, as shown in Fig. 6 and as described in paragraph [0064]), the welding surface further including an intermediate welding portion between the welding end portions (the portion of 32 of 8 between said welding end portions), an inclined surface extends between the welding surface and a side end of the annular frame adjacent each welding end portion (an inclined surface matched to the shape of said welding leg and welding end portions, as shown in Fig. 1) and a width of each welding end portion (an width of each welding end portion contacting 32, Fig. 6) is substantially the same as a width of the welding leg (“a width” of the welding end portion formed on 8 which contacts 32 is the same as “a width” of element 32 of the welding leg B, as shown in Fig. 6 and as described in paragraph [0064], so as to provide contact over the width of the abutting portion 32 of the welding leg B and the surface to be welded. Furthermore, the Examiner notes that “a width” does not particularly limit any dimension of the above-recited elements, and can thus be formed by any width of the above-cited welding end “portion”) and smaller than a width of the intermediate portion (a width of said intermediate portion is larger than the width of the above-mentioned welding end portion), and wherein the upper end portion comprises an inclined portion (as noted in the 112(a) section above, said upper end portion of said adjacent side end portion does not comprise an inclined portion, or an inclined portion and a planar portion, as noted in the previous office action mailed 15 February 2022. However, in light of Applicant’s remarks filed 12 April 2022, it would appear this limitation is intended to refer to the upper portion of the welding leg, which comprises an inclined surface. In light of said interpretation, the Examiner notes that the upper portion of the welding leg B, at an upper side of the bolded line in annotated Fig. 2 provided below, shows an inclined surface) and the lower end portion comprises an inclined portion (as shown in annotated Fig. 2 provided below, and in light of the interpretation above, the Examiner notes that said lower portion of the welding leg B comprises an inclined surface), respectively, and a middle planar portion (a middle planar portion of the welding leg B between said upper end portion of the welding leg and said lower end portion of said welding leg, as shown in annotated Fig. 2 provided below) connects the inclined portion of the upper end portion and the inclined portion of the lower end portion (as shown in annotated Fig. 2 provided below).

Annotated Fig. 2: Fig. 1 of Ferigo, provided with annotations for clarity of element to element mapping.

    PNG
    media_image2.png
    911
    1148
    media_image2.png
    Greyscale

Ferigo does not explicitly teach that said vehicle lamp is to be disposed adjacent to another vehicle lamp, said end portion of the outer peripheral portion in the design surface portion is on a side of the another vehicle lamp and is provided as the adjacent side end portion.
Motomura teaches or suggests (Figs. 1-4) a vehicle lamp (20A or 20B) is to be disposed adjacent to another vehicle lamp (another of 20A or 20B, respectively), said end portion of the outer peripheral portion in the design surface portion (36A or 36B) is on a side of the another vehicle lamp and is provided as the adjacent side end portion (as shown in Figs. 1-4), said facing surface portion faces the another vehicle lamp (as shown in Figs. 1-4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ferigo and incorporated the teachings of said vehicle lamp is to be disposed adjacent to another vehicle lamp, said end portion of the outer peripheral portion in the design surface portion is on a side of the another vehicle lamp and is provided as the adjacent side end portion (i.e. by providing an additional and opposite lamp to form the another lamp for an opposing side of a vehicle), such as taught or suggested by Motomura, in order to increase, or otherwise improve, the utility of the device (i.e. by providing an embodiment with passenger and driver head lamps or tail lamps to be used in vehicles requiring two head lamps or tail lamps).
Regarding claim 5, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 2 provided above) each inclined surface is spaced away from the cover by extending away from the welding end portions toward the side end of annular frame (as shown in Fig. 1, and in annotated Fig. 2 provided above, each of said inclined surfaces of said welding leg is spaced away from, at least, a top portion of the cover, by extending away from the welding end portions toward a middle portion of the side end of the annular frame).
Regarding claim 6, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 2 provided above) a width of the welding leg (a width of 32 of said welding leg B) is smaller than a width of a portion of the welding surface (a width of a welding surface of 8 therebelow, as shown in Fig. 6) to which the welding leg is welded (as shown in Fig. 6), and a width of a portion of the welding surface to which the design surface portion is welded (a width of 8 which abuts 32 in either of the welding leg B or the additional perimeter portions of 24, as described in paragraph [0064]), is larger than the width of the welding leg (larger than a width of 32 of the welding leg B, as shown in Fig. 6).
Regarding claim 7, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) a joining surface of the welding leg facing the welding surface includes a first joining portion (the surface of said welding leg B extending furthest from said inner surface, relative to the inner surface of the cover, as shown in Fig. 1 and annotated Fig. 1 above), a pair of second joining portions (the inclined surfaces of the welding leg) continuous to upper and lower portions of the first joining portion (as shown in Fig. 1 and annotated Fig. 1 above) and being inclined relative to the first joining portion (as shown in Fig. 1 and annotated Fig. 1 above), and a pair of third joining portions (the portion adjacent the top inclined surface, and the portion below the lower inclined surface, as shown in Fig. 1 and annotated Fig. 1 above) continuous to the pair of second joining portions (as shown in Fig. 1 and annotated Fig. 1 above) and forming upper and lower end portions of the joining surface continuous with the facing surface (as shown in Fig. 1 and annotated Fig. 1 above).
Regarding claim 8, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) a plane of the first joining portion relative to the inner surface is higher than a plane of the third joining portions relative to the inner surface (as shown in Fig. 1 and annotated Fig. 1 above).
Regarding claim 11, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) the upper edge is formed between the upper end portion and the inner surface of the cover (as element 40 extends around the entire cover, paragraph [0064], the upper edge being formed by an edge portion at the inner corner above the “T” shown in Fig. 6 of Ferigo satisfies the claimed limitation, at a position of the identified upper end portion formed by an outer surface of portion of 40 of said welding leg portion) and the lower edge is formed between the lower end portion and the inner surface of the cover (as element 40 extends around the entire cover, paragraph [0064], the lower edge being formed by an edge portion at the inner corner above the “T” shown in Fig. 6 of Ferigo satisfies the claimed limitation, at a position of the identified lower end portion formed by an outer surface portion of 40 of said welding leg portion).
Regarding claim 12, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) the upper end portion further comprises another inclined portion connected to an end of the L-shaped planar portion (on portion 40 of said upper end portion of said L-shaped planar portion, as shown in Fig. 6), and the lower end portion further comprises another inclined portion connected to an end of the another L-shaped planar portion (on portion 40 of said lower end portion of said L-shaped planar portion, as shown in Fig. 6).

Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art of record does not teach, or merely suggest, “…the upper side portion and lower side portion include a pair of fourth joining portions continuous to the third joining portions and extending in a direction perpendicular to the third joining portions, the fourth joining portions being positioned in the same plane as the third joining portions...,” as recited in combination with all of the limitations recited in the claims (i.e. claims 1 and 7) upon which claim 9 depends.
Claim 10 is allowable as being dependent upon allowable dependent claim 9.




Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Ferigo failed to teach, or merely suggest, “…the planar portion of the upper end portion is extended along an upper corner of the cover so as to form an L-shape, and the planar portion of the lower end portion is extended along a lower corner of the cover so as to form another L-shape…,” page 9-12 of the above-cited remarks, the Examiner respectfully disagrees. As outlined in the rejection above, Ferigo teaches or suggests the planar portion of the upper end portion is extended along an upper corner of the cover so as to form an L-shape (as described in paragraph [0064], at least portion 40 of said welding leg extends perimetrically around the cover, thereby forming an L-shape when rounding the corner at the upper end portion of said cover, and forming a continuation of said planar portion which is welded to said welding surface, as shown in Figs. 1-3 and 6), and the planar portion of the lower end portion is extended along a lower corner of the cover so as to form another L-shape (as described in paragraph [0064], at least portion 40 of said welding leg extends perimetrically around the cover, thus forming an L-shape when rounding the corner at the lower end portion of said cover, thereby forming a continuation of said planar portion which is welded to said welding surface, as shown in Figs. 1-3 and 6). 
In response to Applicant’s argument that Ferigo failed to teach, or merely suggest, “…the upper end portion comprises an inclined portion and the lower end portion comprises an inclined portion, respectively, and a middle planar portion connects the inclined portion of the upper end portion and the inclined portion of the lower end portion…” (as recited in claim 4), the Examiner respectfully notes that Applicant’s amendment to claim 4 has incorporated features of the embodiment depicted in Figs. 1-8 of the instant disclosure, which is explicitly excluded from the structure of claim 4, which is directed to Figs. 9-13 of the instant disclosure. As there is no such description of an embodiment which combines such features in the way proposed by the limitations recited in claim 4, the amendment to claim 4 is considered to lack enablement in the written description. Specifically, in claim 4, the limitation recites: “…the welding leg protrudes from a portion excluding both upper and lower end portions of the adjacent side end portion…,” which is shown in annotated Fig. 10 of the instant disclosure provided below:

    PNG
    media_image3.png
    450
    694
    media_image3.png
    Greyscale


As noted in the figure above, both the “upper end portion of the adjacent side portion” and the “lower end portion of the adjacent side portion” do not comprise inclined portions, as recited in amended claim 4. While figures 1-8 of the instant disclosure show an inclined portion 25 on both upper and lower end portions of the cover in positions which correspond to the adjacent side end portion, they belong to the welding leg, which is excluded from these upper and lower end portions, as explicitly recited in claim 4. Thus, the disclosure does not contain an embodiment which combines the cited features of amended claim 4, and thus does not enable the combination of said features.
However, in light of the remarks filed 12 April 2022, it would appear that Applicant has intended to refer to the upper and lower end portions of the welding leg shown in Figs. 9-13, which are excluded from both upper and lower end portions of the adjacent side end portion, and comprise inclined portions connected by a middle planar portion therebetween. Thus, in the interest of compact prosecution, and in light of Applicant’s amendments and remarks, the Examiner has provided the rejection set forth above for claim 4, and notes that Ferigo reasonably teaches or suggested the claimed features as presently presented and as best understood.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







































































Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875